       Case 1:15-cv-00477-EGS Document 96 Filed 03/01/21 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

            Plaintiffs,
                                      Civil Action No. 15-477 (EGS)
      v.

MARGARET EVERSON, et al.,

            Defendants

and

AMERICAN FOREST & PAPER
ASSOCIATION, et al.,

Defendant-Intervenors.


DEFENDERS OF WILDLIFE,

            Plaintiff,

      v.                              Civil Action No. 16-910 (EGS)
                                      (Consolidated with 15-cv-477)
MARGARET EVERSON, et al.,

            Defendants

and

AMERICAN FOREST & PAPER
ASSOCIATION, et al.,

Defendant-Intervenors.


                                  ORDER

      On January 28, 2020, the Court remanded, but at the request

of Plaintiffs did not vacate, the threatened listing
      Case 1:15-cv-00477-EGS Document 96 Filed 03/01/21 Page 2 of 6



determination for the northern long-eared bat (“Bat”) to the

U.S. Fish and Wildlife Service (“FWS”) to make a new listing

decision consistent with the Court’s determination that the

listing decision was unlawful. See Center for Biological

Diversity v. Everson, 435 F. Supp. 3d 69 (2020). Pending before

the Court is Plaintiffs’ Motion for Order on Remedy, in which

Plaintiffs request that the Court order FWS to issue a new

proposed rule and final listing determination within eighteen

months of the date of the Order. See Pls.’ Mot. for Order on

Remedy, ECF No. 90 at 7. 1 Federal Defendants oppose Plaintiffs’

motion. See generally Fed. Defs.’ Opp’n (“Opp’n”), ECF No. 93.

Defendant-Intervenors take no position on Plaintiffs’ motion.

See Def.-Intervenors’ Notice of Position on Motion for Order on

Remedy, ECF No. 92 at 2.

     Federal Defendants “acknowledge that the Court has the

equitable power to shape an appropriate remedy in this case,

including setting a deadline for FWS to complete a new listing

determination for the [Bat].” Opp’n, ECF No. 93 at 3 (citing

Carpenters Indus. Council v. Salazar, 734 F. Supp. 2d 126, 137

(D.D.C. 2010). Federal Defendants, however, assert that “the

Court should not exercise its equitable powers in this case.”




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                   2
      Case 1:15-cv-00477-EGS Document 96 Filed 03/01/21 Page 3 of 6



Id. The sole case in this Circuit that Federal Defendants cite

in support is Center for Biological Diversity v. Environmental

Protection Agency, in which the court stated, “the function of

the reviewing court ends when an error of law is laid bare. At

that point the matter once more goes to the [agency] for

reconsideration.” 861 F. 3d 174, 189 n.12 (D.C. Cir. 2017).

Federal Defendants’ reliance on this case is misplaced because

it did not involve a remand of an unlawful listing

determination. Furthermore, Federal Defendants have already

conceded the Court’s equitable power to set a deadline for the

listing decision here. See Opp’n, ECF No. 93 at 3.

     In the alternative, Federal Defendants ask the Court to

adopt FWS’s schedule for completing the listing determination.

Id. at 4. Under FWS’s schedule, a final listing determination

would be made between August 31, 2023 and February 24, 2024. Id.

Federal Defendants state that since the remand, “FWS has been

working diligently to complete a new listing determination for

the [Bat]” and that “[a]s part of that process, FWS is also

analyzing whether two other bat species that face similar

threats to the [Bat]” should be listed as endangered or

threatened. Id. at 2. Federal Defendants assert that Plaintiffs’

proposed deadline “is arbitrary, unworkable, elevates an

already-protected species over others awaiting listing

determinations, and is less likely to result in the agency being

                                   3
      Case 1:15-cv-00477-EGS Document 96 Filed 03/01/21 Page 4 of 6



able to produce a legally defensible decision.” Id. at 2, 3. The

Court is not persuaded by Federal Defendants’ arguments.

     First, the Endangered Species Act (“ESA”) requires FWS to

take final action on a listing petition within two years. See 16

U.S.C. § 1533(b)(3)(A)-(B). While this timeframe does not apply

to the remand here, it informs the Court’s shaping of an

equitable remedy. Here, FWS’s proposal to complete the listing

determination for the Bat an extraordinary three and a half to

four years after the Court remanded the listing determination in

January 2020 is unreasonable. See Defenders of Wildlife v.

Norton, 239 F. Supp. 2d 9, 22 (D.D.C. 2002) (noting that

“excessive delay runs completely counter to the mandate of the

ESA”). Second, although FWS asserts that Plaintiffs’ proposed

timeframe is “unworkable,” FWS chose to combine the analysis of

the Bat, which is the subject of the Court’s remand, with two

other bat species that are not subject to the remand. It is a

matter of common sense that the analysis of three bat species

concurrently will be more time consuming than the analysis of

the species that is the subject of the remand. Third, in

enacting the ESA, Congress intended “that all Federal

departments and agencies shall seek to conserve[2] endangered




2 The ESA defines “conserve” as “to use and the use of all
methods and procedures which are necessary to bring any
endangered species or threatened species to the point at which
                                   4
      Case 1:15-cv-00477-EGS Document 96 Filed 03/01/21 Page 5 of 6



species and threatened species and shall utilize their

authorities in furtherance of the purposes [of the ESA.]” 16

U.S.C. § 1531(c)(1). The ESA “require[s] the FWS to take

preventative measures before a species is ‘conclusively’ headed

for extinction.” Defenders of Wildlife v. Babbitt, 958 F. Supp.

670, 680 (1977). Accordingly, the Court is unpersuaded by

Federal Defendants’ attempt to delay adequately protecting the

Bat on the ground that there are other imperiled species or that

FWS will have difficulty fulfilling its statutory duties.

     Federal Defendants state that FWS has been working on the

Species Status Assessment 3 (“SSA”) for all three bat species

since March 2020 and anticipates completing it by May 2021.

Opp’n, ECF No 93 at 7. Accordingly, it is hereby

     ORDERED that Plaintiffs’ Motion for Order on Remedy is

GRANTED IN PART and DENIED IN PART; and it is further




the measures provided pursuant to this Act are no longer
necessary.” 16 U.S.C. § 1532(3).
3 “The purpose of an SSA is to synthesize the best scientific and

commercial information available for assessing the current and
future status of a species into a single document.” Nordstrom
Decl., ECF No. 91-3 ¶ 10.
                                   5
      Case 1:15-cv-00477-EGS Document 96 Filed 03/01/21 Page 6 of 6



     ORDERED that FWS shall issue a new proposed rule and final

listing determination under the ESA for the Bat, consistent with

the Court’s Order and Memorandum Opinion of January 28, 2020,

ECF Nos. 80, 81, within eighteen (18) months of the completion

of the SSA for the Bat.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          March 1, 2021




                                   6
